United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1430
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Eric W. Brown,                          * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 23, 2007
                                Filed: December 3, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Eric Brown appeals the 46-month prison sentence imposed by the district court1
upon revocation of his supervised release. For reversal, Brown argues that his
sentence is unreasonable, because the advisory Guidelines revocation range of 46-57
months determined by the district court was calculated based on Brown’s commission
of a Grade A violation, whereas his underlying conduct--possession of 45 grams of
methamphetamine--did not constitute a Grade A violation.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       We disagree. Under Minnesota law, Brown’s possession of 45 grams of
methamphetamine subjected him to imprisonment for up to 30 years, see Minn. Stat.
§ 152.021, subdivs. 2(1) & 3(a), and the Guidelines provide, in relevant part, that a
Grade A violation includes “any other federal, state, or local offense that is punishable
by a term of imprisonment exceeding twenty years,” see U.S.S.G. § 7B1.1(a)(1)(B).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                           -2-